     Case 2:21-cv-00098-JAM-CKD Document 7 Filed 02/26/21 Page 1 of 2


 1   P. Kristofer Strojnik, (SBN 242728)
     LAW OFFICES OF PETER STROJNIK
 2   Esplanade Center III, Suite 700
 3   2415 East Camelback Road
     Phoenix, Arizona 85016
 4   Telephone: (602) 510-9409
     Email: pstrojnik@strojniklaw.com
 5
     Attorneys for Plaintiff
 6
     THERESA BROOKE
 7
     Jamerson C. Allen (SBN 132866)
 8   Janelle J. Sahouria (SBN 253699)
     JACKSON LEWIS P.C.
 9   50 California Street, 9th Floor
10   San Francisco, California 94111
     Telephone: (415) 394-9400
11   Facsimile: (415) 394-9401
     Email: jamerson.allen@jacksonlewis.com
12           janelle.sahouria@jacksonlewis.com
13
     Attorneys for Defendant,
14   PR RANCHO HOTEL LLC dba
     DOUBLETREE SUITES BY HILTON
15

16                         UNITED STATES DISTRICT COURT
17                        EASTERN DISTRICT OF CALIFORNIA
18
     THERESA BROOKE, a married woman              Case No. 2:21-cv-00098-JAM-CKD
19
     dealing with her sole and separate claim,
20                                            ORDER GRANTING SECOND
                       Plaintiff,             JOINT STIPULATION TO
21          v.                                EXTEND TIME FOR DEFENDANT
                                              TO FILE A RESPONSIVE
22   PR RANCHO HOTEL LLC, a Delaware PLEADING TO PLAINTIFF’S
23   limited liability company dba DoubleTree COMPLAINT
     Suites by Hilton,
24                                            Complaint Filed: January 19, 2021
                       Defendants.            Trial Date:      TBD
25

26         TO ALL PARTIES AND THEIR ATTORNEYS OR RECORD:
27         Good cause having been shown based on the Parties Stipulation, the Court
28   issues the following Order:
                                             1               Case No. 2:21-cv-00098-JAM-CKD
     ORDER GRANTING SECOND JOINT STIPULATION TO EXTEND TIME FOR DEFENDANT TO FILE A
     RESPONSIVE PLEADING TO PLAINTIFF’S COMPLAINT
     Case 2:21-cv-00098-JAM-CKD Document 7 Filed 02/26/21 Page 2 of 2


 1         That the Court extends Defendant’s time to file a responsive pleading to
 2   Plaintiff’s Verified Complaint until March 10, 2021.
 3
           IT IS SO ORDERED.
 4

 5

 6   Dated: February 25, 2021            /s/ John A. Mendez
                                         THE HONORABLE JOHN A. MENDEZ
 7
                                         UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2               Case No. 2:21-cv-00098-JAM-CKD
     ORDER GRANTING SECOND JOINT STIPULATION TO EXTEND TIME FOR DEFENDANT TO FILE A
     RESPONSIVE PLEADING TO PLAINTIFF’S COMPLAINT
